NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 20-3028

                            UNITED STATES OF AMERICA

                                             v.

                           MIGUEL GONZALEZ SEGOVIA,
                                                  Appellant
                                  ____________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. No. 5-18-cr-00558-001)
                   District Judge: Honorable Joseph F. Leeson, Junior
                                      ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 1, 2021

              Before: HARDIMAN, PHIPPS, and COWEN, Circuit Judges.

                                  (Filed: June 11, 2021)

                                       ___________

                                        OPINION *
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
HARDIMAN, Circuit Judge.

       Miguel Gonzalez Segovia pleaded guilty to possession with intent to distribute

cocaine, fentanyl, and acetylfentanyl, as well as aiding and abetting, in violation of

federal law. He reserved the right to file this appeal challenging the District Court’s order

denying his motion to suppress evidence obtained in a traffic stop. We will affirm.

                                              I

       In November 2018, Gonzalez Segovia was driving eastbound on Interstate 78 in a

black Ford Expedition when he was stopped by Pennsylvania State Trooper John

Stepanski. After following Gonzalez Segovia for several minutes and seeing him drive

too closely to a large commercial truck, Trooper Stepanski initiated the stop at mile

marker 72.2 in Northampton County. After Stepanski activated his overhead lights,

Gonzalez Segovia did not pull over immediately, continuing for a time before stopping

on a bridge. For safety reasons, Stepanski ordered the vehicle to move off the bridge and

Gonzalez Segovia did so after a relatively brief delay. On the roadside, Stepanski

identified himself as state police; requested Gonzalez Segovia’s driver’s license,

registration, and insurance; stated that the conversation was being recorded; and

explained the traffic infraction. Stepanski later testified that Gonzalez Segovia was so

nervous that as he presented his driver’s license he had to drop his elbow onto the

vehicle’s center console to stop shaking.

       When Stepanski asked Gonzalez Segovia where he was coming from and where

he was headed, Gonzalez Segovia responded “Ohio” and “New Jersey.” Traffic Stop




                                              2
Video at 11:30–45. But when Stepanski asked what part of New Jersey, Gonzalez

Segovia replied “Brooklyn.” Id. Stepanski pointed out that Brooklyn is in New York.

       Stepanski then asked a series of questions about the purpose of Gonzalez

Segovia’s trip, such as what was going on in Brooklyn, who he was visiting, and his

specific destination. Gonzalez Segovia said he was visiting a cousin but did not have the

address—even in his GPS—yet he knew where he was going.

       Stepanski continued asking questions and Gonzalez Segovia disclosed the name of

his cousin and that the vehicle was rented. Gonzalez Segovia said he was from California

and that he drove from California to Ohio but did not visit anyone in Ohio. Gonzalez

Segovia also told Stepanski that he planned to stay in Brooklyn for a couple of days

before returning to Ohio.

       The questioning continued and Gonzalez Segovia stated, among other things, that

he rented his vehicle in Ohio the day before and it was due back the next day. He also

said that he worked for a moving company and had done a job in Ohio. As they spoke,

Stepanski noticed at least six “fairly large” suitcases inside the vehicle. App. 83.

       The questioning took a little over four minutes, after which Stepanski returned to

his police vehicle to request backup and to run Gonzalez Segovia’s license and vehicle

plate through law enforcement databases. By that time, Stepanski “knew [he] wanted to

search [Gonzalez Segovia’s] vehicle.” Id. at 85.

       After the database check, Stepanski asked Gonzalez Segovia if he had any guns or

knives (he did not); instructed him to exit his vehicle; and asked more questions by the

roadside, including questions about Gonzalez Segovia’s criminal history and the presence


                                              3
of contraband in the car (Gonzalez Segovia responded there was none). Stepanski then

sought and received Gonzalez Segovia’s verbal permission to search the vehicle. The

trooper quoted and paraphrased a “Waiver of Rights and Consent to Search” form and

had Gonzalez sign it before the search. Traffic Stop Video at 28:27–29:31; see App. 274.

Inside one of the suitcases in the car, Stepanski found several kilogram-sized packages of

drugs, so he and another trooper arrested Gonzalez Segovia and had his vehicle towed to

a police facility. The federal indictment, the denial of Gonzalez Segovia’s motion to

suppress, his conditional guilty plea, and this appeal followed.

                                              II

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

under 28 U.S.C. § 1291. We review the District Court’s factual findings for clear error

and legal conclusions de novo. United States v. Garner, 961 F.3d 264, 269 (3d Cir.

2020). “Because the District Court denied the suppression motion, we view the facts in

the light most favorable to the Government.” Id.

                                             III

       Gonzalez Segovia argues that Trooper Stepanski violated his Fourth Amendment

right to be free from unreasonable searches and seizures. He claims Stepanski: (1) lacked

reasonable suspicion to pull him over; (2) unlawfully extended the stop; and (3) searched

his car without valid consent.

                                              A

       The District Court did not err when it held that the initial traffic stop was lawful.

An officer may initiate a traffic stop based on a “reasonable suspicion that a traffic


                                              4
violation has occurred.” United States v. Green, 897 F.3d 173, 178 (3d Cir. 2018).

“Reasonable suspicion is more than a mere hunch but considerably less than a

preponderance of the evidence,” requiring “only a particularized and objective basis for

suspecting criminal activity.” Id. at 183 (cleaned up). “[W]hat matters is not what is in

the mind of the officer making the stop but whether, given the particular circumstances, a

reasonable officer could articulate sound reasons for it.” United States v. Yusuf, 993 F.3d

167, 182 n.12 (3d Cir. 2021). And an officer’s use of a traffic stop as a pretext for

investigating other crimes is “irrelevant” to the legality of the decision to pull a driver

over. United States v. Wilson, 960 F.3d 136, 145 (3d Cir. 2020).

       As the District Court found, and video footage from Stepanski’s dashboard camera

confirms, a reasonable officer could think that Gonzalez Segovia followed the

commercial truck too closely in violation of Pennsylvania law. See 75 PA. CONS. STAT.

§ 3310(a) (“The driver of a motor vehicle shall not follow another vehicle more closely

than is reasonable and prudent, having due regard for the speed of the vehicles and the

traffic upon and the condition of the highway.”). That was enough to justify the stop.

                                              B

       Gonzalez Segovia next claims that Stepanski unlawfully extended the traffic stop.

So we ask whether, without reasonable suspicion of additional criminal activity,

Stepanski measurably prolonged the stop beyond the time needed “to address the traffic

violation . . . and attend to related safety concerns.” Rodriguez v. United States, 575 U.S.

348, 354 (2015). First, we determine whether and when the stop was measurably

extended. Green, 897 F.3d at 179. If the stop was measurably extended, we assess


                                               5
whether the facts available to the officer at the time of the extension were enough to

establish reasonable suspicion that Gonzalez Segovia was involved in other crimes

sufficient to justify the extension. Id.

                                               i

       Gonzalez Segovia argues that Stepanski “began his inquiry with a routine line of

questioning but”—“[w]ithin roughly the first minute of [the] interaction”—turned to “a

fishing expedition for other illegal activity.” Gonzalez Segovia Br. at 29–30. The District

Court disagreed, holding that Stepanski’s first few minutes of questions were related to

the traffic stop’s mission and that the extension began, at the earliest, only after the

officer returned to his vehicle and called for backup.

       As we have noted, “some questions relating to a driver’s travel plans ordinarily

fall within the scope of the traffic stop” and thus do not extend it. Garner, 961 F.3d at

271. In this case, Stepanski’s initial questions about Gonzalez Segovia’s comings and

goings are in that category. Stepanski began to measurably extend the stop beyond the

time needed to complete its traffic-related mission after Gonzalez Segovia said he was

going to Brooklyn, New Jersey. Many of the officer’s detailed follow up questions—e.g.,

“what’s going on in Brooklyn?” and “who are you visiting?—were not plausibly related

to Gonzalez Segovia’s traffic violation or officer safety. But that extension of the stop is

unavailing to Gonzalez Segovia because Trooper Stepanski had reasonable suspicion that

justified continuing the questioning and ultimately asking to search the vehicle. See

United States v. Bey, 911 F.3d 139, 147 & n.44 (3d Cir. 2018) (an officer may use an

investigative seizure of limited scope and duration to test a reasonable suspicion).


                                               6
                                              ii

       Stepanski was justified in initially extending the stop because Gonzalez Segovia:

(1) was slow to pull over; (2) responded belatedly to the instruction to move forward past

the bridge; (3) appeared “extremely nervous”; and (4) said he was going to Brooklyn

right after saying he was headed to New Jersey. Together, these factors gave Stepanski

grounds to inquire about Gonzalez Segovia’s trip outside the scope of the traffic stop.

And the answers to those questions heightened the reasonable suspicion: Gonzalez

Segovia did not have the address of his destination; he inconsistently stated that he was

going to Brooklyn for a couple of days but had to return his car to Ohio the next day; and

he had much more luggage than one would expect given his allegedly short trip. These

factors gave Stepanski cause to prolong the stop further and ask to search the vehicle,

which led him to the drug-filled suitcases.

                                              C

       Finally, we address Gonzalez Segovia’s argument that he did not consent to

Stepanski searching his car. To answer this question, we review “the totality of the

circumstances.” United States v. Stabile, 633 F.3d 219, 231 (3d Cir. 2011) (internal

quotation marks and citations omitted). Relevant factors include “the age, education, and

intelligence of the subject; whether the subject was advised of his or her constitutional

rights; the length of the encounter; the repetition or duration of the questioning; and the

use of physical punishment.” United States v. Williams, 898 F.3d 323, 332 (3d Cir. 2018)

(internal quotation marks and citation omitted).




                                              7
       The District Court’s finding of consent was not clearly erroneous. Gonzalez

Segovia argues that his consent was invalid because Stepanski: asked for consent while

walking away from him; spoke quickly and animatedly while traffic “whizz[ed] by”;

“held his hand on his firearm and was joined by his backup officer”; did not read the

whole waiver of rights form; paraphrased some parts incorrectly; did not tell Gonzalez

Segovia to read the whole form; made grammatical mistakes that would confuse a native

Spanish speaker like Gonzalez Segovia; failed to ensure that Gonzalez Segovia filled out

the entire form (which he did not); and neglected to inform him that the search would

involve going through his luggage.

       These points are unpersuasive. The District Court reasonably found that Stepanski

addressed Gonzalez Segovia in a non-threatening manner and obtained verbal and written

authorization to search the car, never receiving any indication that Gonzalez Segovia—

who is fluent in English—did not understand what he was permitting or what Stepanski

read to him. The District Court also pointed out that Stepanski did not brandish his

firearm—the video shows that the trooper simply rested his hands on his belt, one hand

on the gun, for a moment when Gonzalez Segovia was looking down and writing on the

waiver form. The second officer walked over only after Gonzalez Segovia had started

filling out the form. Finally, although Stepanski did not read the waiver form verbatim or

in its entirety—and Gonzalez Segovia did not appear to read it fully himself—Stepanski

“summarized the essential portions of the form and informed [Gonzalez Segovia] that he

had the right to refuse the [search] request.” App. 34. The District Court did not clearly

err.


                                             8
                              *      *      *

For the reasons stated, we will affirm the judgment of conviction.




                                     9